Citation Nr: 1114980	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation.  

2.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected paroxysmal atrial fibrillation, status post pacemaker implantation and service-connected hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to January 1944, from January 1944 to February 1946, and from March 1951 to July 1953.  The Veteran served as a bombardier in the Asiatic-Pacific Theater in World War II and was awarded the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO rating decision, which granted service connection for paroxysmal atrial fibrillation, status post pacemaker implantation and assigned a 10 percent evaluation, effective on September 29, 2006 through October 29, 2006, a 100 percent evaluation, effective on October 30, 2006 through December 31, 2006, and a 10 percent evaluation effective, beginning on January 1, 2007.

A March 2008 RO rating decision denied service connection for migraine headaches.

In a May 2010 Board decision, the Board granted a 30 percent rating to the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation from September 29, 2006 to October 29, 2006 and remanded the issue of a higher rating from January 1, 2007.  

The issue of service connection for migraine headaches was remanded for additional development of the record.  

In February 2011, the RO assigned a 30 percent rating to the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation on January 1, 2007.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On February 14, 2011, prior to the promulgation of a decision in this appeal, a written statement from the Veteran indicating that he was withdrawing the appeal as to his claim for an evaluation in excess of 30 percent for the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation was received by VA.    

2.  The currently demonstrated migraine headaches are shown as likely as not to be due to a fall in 2006 that was caused by the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation and hypertension.     


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for a disability evaluation in excess of 30 percent for the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by migraine headaches is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On February 14, 2011, prior to the promulgation of a decision in this appeal, a written statement from the Veteran indicating that he was withdrawing the appeal as to his claim for an evaluation in excess of 30 percent for the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation was received by VA.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration on this matter, the Board does not have jurisdiction to consider an appeal in this matter.   


II.  Entitlement to service connection for migraine headaches. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken is fully favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).  

The Court has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).   

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his migraine headaches are caused by the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation and the service-connected hypertension.  

The  Veteran asserts that the medications for the service-connected disabilities caused him to fall and suffer a head injury that led to the development of the migraine headaches.  See the Veteran's June 2007 statement.  

On review of the record, the Board finds the evidence of record to be in relative equipoise in showing that the currently demonstrated migraines headaches was caused by the fall in 2006 that as likely as not was due to symptoms of the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation and the service-connected hypertension.  
  
There is current evidence showing a diagnosis of migraine headaches.  An October 2010 VA examination report shows a diagnosis of migraine headaches.   

The Veteran is shown to have begun having migraine headaches in the mid 2000's.  The November 2008 VA examination report indicated that the Veteran reported having migraine headaches for the last several years.  

In an August 2007 VA examination report, the examiner was asked to render a medical opinion as to whether the Veteran's medications had caused the fall and head injury in December 2006.  

The examiner stated that he could not resolve this issue without resort to mere speculation.  The examiner noted that the Veteran had a history of chronic dizziness for many years.  The examiner also opined that the headaches were due to the fall and head injury.  
  
The Board finds that the evidence is in equipoise as to whether the symptoms due to the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation and the service-connected hypertension caused the Veteran to fall in 2006 and incur the headaches disorder.    

The Board notes that the December 2006 emergency room records indicated that the Veteran tripped and fell down stairs.  He was treated for a 4 to 5 inch head laceration.  A CT scan of the brain revealed some mild age related changes, but no acute or focal abnormalities.  The records indicate that the fall and subsequent head injury occurred two weeks after the Veteran's pacemaker was implanted.   

The evidence of record shows that the Veteran has symptoms of dizziness and fatigue and began to report these symptoms soon after an irregular pulse and atrial fibrillation were diagnosed.   

The private treatment records from Dr. L. showed that, in October 2005, the Veteran had an irregular pulse.  In January 2006, the Veteran reported having a "spell."  He was dizzy and lightheaded.  In May 2006, the Veteran reported feeling dizzy and very tired.  In August 2006, the Veteran was advised to have a pacemaker implanted.  

A November 2006 VA examination report indicates that atrial fibrillation was recently diagnosed in 2006.  The report indicates that the Veteran had an episode of syncope.  The Veteran was able to walk for long distances and climb one flight of stairs.      

The evidence of record shows that a permanent pacemaker was implanted in October 2006.  See the V. Hospital records.  It was noted that paroxysmal atrial fibrillation had been diagnosed about five months earlier.  The Veteran reported having frequent dizzy episodes.  The impression was that of sinus node dysfunction, symptomatic bradycardia, and recurrent paroxysmal episodes of atrial fibrillation.  

The December 2007 VA cardiovascular examination report indicated that the Veteran developed atrial fibrillation episodes about once a week, sometimes lasting one to two days.  He experienced dizziness when getting up and going to walk.  He also fell down frequently, about once a week.  It was noted that, if the Veteran was not fibrillating, he was able to walk up and down his driveway and could walk at least a half mile.  

The December 2008 VA cardiovascular examination report indicated that the Veteran experienced chest pain and shortness of breath that occurred on a daily basis and was exacerbated by activity.  He also experienced fatigue on a daily basis that was exacerbated by activity and, in terms of activity, could only walk one block before developing symptoms.  He could not climb one flight of stairs or do sustained aerobic activity.  

The Veteran reported having dizziness two or three times a week.  The diagnoses were those of hypertension and atrial fibrillation.  It was noted that atrial fibrillation was diagnosed in 2006.   

The October 2010 VA examination report indicated that the Veteran took eight medications for heart disease.  The service-connected cardiovascular disability cause dyspnea on exertion, atypical chest pressure, palpitations, chest pains with high levels of fibrillatory rate, occasional syncopal episodes, and dizziness and weakness.  He was able to walk 100 feet before experiencing dyspnea on exertion and having to stop and rest.  See the October 2010 VA examination report.  

The Board points out that the symptoms of dizziness and fatigue are symptoms of cardiovascular disease and such symptoms are listed in the rating criteria for implantable cardiac pacemakers.  See Diagnostic Codes 7010, 7011, 7015, and 7018.  38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011, 7015, and 7018.    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Accordingly, by extending the benefit of the doubt to the Veteran, a grant of service connection for migraine headaches is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 



ORDER


The appeal of the claim for a rating in excess of 30 percent for the service-connected paroxysmal atrial fibrillation, status post pacemaker implantation is dismissed.   

Service connection for migraine headaches is granted.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


